Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 1 of 27 PageID: 440



Gregory J. Bevelock
Charles M. Fisher
BEVELOCK & FISHER LLC
14 Main Street, Suite 200
Madison, NJ 07940
(973) 845-2999
gbevelock@bevelocklaw.com
cfisher@bevelocklaw.com
Attorneys for Plaintiffs,
Rabbi Philip Lefkowitz, Levi Lefkowitz,
and Moshe Lefkowitz

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 RABBI PHILIP LEFKOWITZ; LEVI
 LEFKOWITZ; and MOSHE LEFKOWITZ,                 CIVIL ACTION NO. 18-14862 (AET)(TJB)

             Plaintiffs,
                                                 SECOND AMENDED COMPLAINT AND
    v.                                           DEMAND FOR JURY TRIAL

 WESTLAKE MASTER ASSOCIATION,
 INC.; and BOBBIE RIVERE, DENNIS
 LAFER, RICHARD E. FONTANA, MARIE
 MILLER, JAMES P. GARRETT, DAVID J.
 WHELAN, MICHAEL W. YUDKIN,
 DIANE E. O’CONNOR, and PETER J.
 MARTINASCO, Individually and as
 Members of the Board of Trustees of the
 Westlake Master Association, Inc.,

             Defendants.


         Plaintiffs, RABBI PHILIP LEFKOWITZ, LEVI LEFKOWITZ, and MOSHE

LEFKOWITZ (collectively, “Plaintiffs” or the “Lefkowitzes”), all of whose residence is at 27

Crooked Stick Road, Jackson, New Jersey 08527, for their Second Amended Complaint against

defendants, WESTLAKE MASTER ASSOCIATION, INC. (the “Association”), which has a

principal place of business located at 1 Pine Lake Circle, Jackson, New Jersey 08527, and BOBBIE
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 2 of 27 PageID: 441



RIVERE (who resides at 10 Pine Valley Road, Jackson, New Jersey), DENNIS LAFER (who

resides at 11 Shoal Road, Jackson, New Jersey), RICHARD E. FONTANA (who resides at 114

Wild Dunes Way, Jackson, New Jersey), MARIE MILLER (who resides at 15 Congressional

Road, Jackson, New Jersey), JAMES P. GARRETT (who resides at 10 Oakmont Lane, Jackson,

New Jersey), DAVID J. WHELAN (who resides at 1 Pine Valley Road, Jackson, New Jersey),

MICHAEL W. YUDKIN (who resides at 34 Inverness Lane, Jackson, New Jersey), DIANE E.

O’CONNOR (who resides at 34 Muirfield Road, Jackson, New Jersey), and PETER J.

MARTINASCO (who resides at 58 Crooked Stick Road, Jackson, New Jersey), individually and

as members of the Board of Trustees of the Westlake Master Association, Inc. (collectively, the

“Board” or the “Board Members”) (the Association and the Board / Board Members are

collectively referred to as “Defendants”), hereby state as follows:

                                  NATURE OF THE ACTION

        1.     This action arises out of Defendants’ refusal to comply with their obligations under

the Fair Housing Act (“FHA”), 42 U.S.C. §3601 et seq., and the New Jersey Law Against

Discrimination (“NJLAD”), N.J.S.A.10:5-1 et seq., as well as under the governing documents of

the planned real estate development in which the Lefkowitzes live and that the Defendants govern.

Defendants are obligated by law to reasonably accommodate the Lefkowitzes’ physical handicaps

and religion or creed and are barred from discriminating against them based on their handicaps or

religion.

        2.     Rabbi Lefkowitz and his two sons, Levi and Moshe, are Orthodox Jews. All three

of the Lefkowitzes suffer from diabetes and have lost limbs. Levi is also legally blind. Defendants

have denied the Lefkowitzes’ requests to (a) construct a screened porch that is permitted under the

Association’s governing documents that could also be used as a permanent sukkah, even though




                                                 2
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 3 of 27 PageID: 442



the sukkah permitted by the Association’s rules is far too small to accommodate the Lefkowitzes’

wheelchairs; and (b) to open an existing gate to the adjacent neighborhood where Rabbi

Lefkowitz’s daughter lives and where the Lefkowitzes attend a prayer meeting and install a path

over which the Lefkowitzes could travel in their wheelchairs.

          3.    There is no valid basis for Defendants’ denial of these reasonable requests that are

all necessary to afford the Lefkowitzes equal opportunity to fully use and enjoy their home and are

necessary for the Lefkowitzes’ full enjoyment of their home.

          4.    The Lefkowitzes bring this action to enforce their rights under the FHA, NJLAD

and the governing documents of the Association, as well as to obtain the accommodations to which

they are entitled.

                                            PARTIES

          5.    Plaintiff, Rabbi Philip Lefkowitz, resides at 27 Crooked Stick Road, Jackson, New

Jersey.

          6.    Plaintiff, Levi Lefkowitz, resides at 27 Crooked Stick Road, Jackson, New Jersey.

Levi is Rabbi Lefkowitz’s son.

          7.    Plaintiff, Moshe Lefkowitz’s permanent residence is located at 27 Crooked Stick

Road, Jackson, New Jersey.       Moshe is temporarily residing the Leisure Chateau Care and

Rehabilitation Center, which is located in Lakewood, New Jersey.             Moshe also is Rabbi

Lefkowitz’s son.

          8.    The Lefkowitzes home is located in the Westlake Golf and Country Club

(“Westlake”), which is a 55 year and over age restricted, planned real estate development located

in Jackson, New Jersey.




                                                 3
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 4 of 27 PageID: 443



       9.     Upon information and belief, defendant, Westlake Master Association, Inc., is a

New Jersey non-profit corporation established for the purposes, among others, of administering

and maintaining the common property and facilities of the development pursuant to the governing

documents of the Association and the New Jersey Planned Real Estate Development Full

Disclosure Act, N.J.S.A. 45:22A-21 et seq. (the “PREDFDA”).

       10.    Upon information and belief, defendant, Bobbie Rivere, resides in Westlake at 10

Pine Valley Road, Jackson, New Jersey, and is the president and a member of the Board of Trustees

of the Westlake Master Association, Inc.

       11.    Upon information and belief, defendant, Dennis Lafer, resides in Westlake at 11

Shoal Road, Jackson, New Jersey, and is the vice president and a member of the Board of Trustees

of the Westlake Master Association, Inc.

       12.    Upon information and belief, defendant, Richard E. Fontana, resides in Westlake

at 114 Wild Dunes Way, Jackson, New Jersey, and is the treasurer and a member of the Board of

Trustees of the Westlake Master Association, Inc.

       13.    Upon information and belief, defendant, Marie Miller, resides in Westlake at 15

Congressional Road, Jackson, New Jersey, and is the secretary and a member of the Board of

Trustees of the Westlake Master Association, Inc.

       14.    Upon information and belief, defendant, James P. Garrett, resides in Westlake at 10

Oakmont Lane, Jackson, New Jersey, and is member of the Board of Trustees of the Westlake

Master Association, Inc.

       15.    Upon information and belief, defendant, David J. Whelan, resides in Westlake at 1

Pine Valley Road, Jackson, New Jersey, and is member of the Board of Trustees of the Westlake

Master Association, Inc.




                                               4
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 5 of 27 PageID: 444



       16.     Upon information and belief, defendant, Michael W. Yudkin, resides in Westlake

at 34 Inverness Lane, Jackson, New Jersey, and is member of the Board of Trustees of the Westlake

Master Association, Inc.

       17.     Upon information and belief, defendant, Diane E. O’Connor, resides in Westlake

at 34 Muirfield Road, Jackson, New Jersey, and is member of the Board of Trustees of the

Westlake Master Association, Inc.

       18.     Upon information and belief, defendant, Peter J. Martinasco, resides in Westlake at

58 Crooked Stick Road, Jackson, New Jersey, and is member of the Board of Trustees of the

Westlake Master Association, Inc.

       19.     Upon information and belief, the Board Members are responsible for managing the

property, affairs, and business of the Association in accordance with the Association’s governing

documents and law.

                                JURISDICTION AND VENUE

       20.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 &

1343(a)(3) & (4) as Plaintiffs assert claims under the FHA, 42 U.S.C. §§ 3604, 3613 & 3617. The

Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

       21.     Venue in this judicial district is proper pursuant to 28 U.S.C. §1391.

                            FACTS COMMON TO ALL COUNTS

The Lefkowitzes’ Jewish Faith and Handicaps

       22.     Born in Brooklyn, Rabbi Lefkowitz served in the rabbinate for fifty years, holding

positions in the United States, Canada, and the United Kingdom.




                                                 5
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 6 of 27 PageID: 445



        23.     While in the United Kingdom, Rabbi Lefkowitz held the post of senior minister to

the Whitefield Hebrew Congregation of Manchester, one of the most significant Jewish

congregations in the English provinces.

        24.     Prior to moving to New Jersey in July 2016, Rabbi Lefkowitz and his sons Levi

and Moshe, lived in Chicago for nearly 30 years.

        25.     In Chicago, Rabbi Lefkowitz served as assistant executive director of the Chicago

Rabbinical Council, in which capacity he represented the Orthodox rabbinate before government

agencies as well as the community at large.

        26.     For nearly two decades, Rabbi Lefkowitz served Agudas Achim North Shore

Congregation, one of Chicago’s oldest and most significant synagogues.

        27.     Rabbi Lefkowitz is the recipient of the City of Chicago’s 1993 Human Relations

Award, which was presented to him by Mayor Richard Daley, for his work in enhancing

understanding and respect between African American and Orthodox Jewish teens.

        28.     Levi and Moshe, like their father, are also Orthodox Jews, and faithfully observe

the obligations of their faith to the best of their abilities.

        29.     All three Lefkowitzes suffer from diabetes and, as a result thereof, have lost

portions of their legs.

        30.     The Lefkowitzes all use wheelchairs to transport themselves.

The Lefkowitzes Move to Jackson

        31.     After retiring from the rabbinate, Rabbi Lefkowitz, along with his sons Levi and

Moshe, moved to Jackson, New Jersey to be close to his daughter, her husband and their then-six

children.




                                                     6
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 7 of 27 PageID: 446



       32.     Rabbi Lefkowitz purchased 27 Crooked Stick Road because it is located a few

blocks from his daughter’s home on Gale Chambers Road, although his daughter’s home is not

part of Westlake.

       33.     Upon information and belief, the Lefkowitzes are the first and presently only

Orthodox Jewish family to live in Westlake.

       34.     However, Orthodox families are moving into homes on Gale Chambers Road.

Rabbi Lefkowitz’s Attempts to Construct a Sukkah

       35.     The construction of a sukkah is a religious commandment found in the Hebrew

Scriptures: “Now, the fifteenth day of the seventh month, when you have gathered in the produce

of the land, you shall keep the festival of the LORD, lasting seven days. . . . You shall live in

booths for seven days; all that are citizens in Israel shall live in booths, so that your generations

may know that I made the people of Israel live in booths when I brought them out of the land of

Egypt: I am the LORD your God.” Leviticus 23:39-43.

       36.     Sukkah is a Hebrew word meaning “booth.”

       37.     Sukkot is the name of the annual festival Jews are required to celebrate pursuant to

Leviticus 23:39-43.

       38.     Sukkot is a festival of giving thanks for the fall harvest and commemorates the forty

years of Jewish wandering in the desert after the giving of the Torah atop Mount Sinai. Orthodox

Jews, who take the commandment to dwell in booths literally, are required to erect a sukkah. The

sukkah is used during the seven-day festival for eating, entertaining and even for sleeping.

       39.     In 2016, Sukkot began on October 17, 2016.

       40.     In preparation for Sukkot, the Lefkowitzes hired workers to build a sukkah.




                                                 7
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 8 of 27 PageID: 447



       41.     On October 13, 2016, Rabbi Leftkowitz emailed Mr. Steven B. Hodges, the

property manager for Westlake, and advised him that the Lefkowitzes were constructing the

sukkah.

       42.     On the same day, Mr. Hodges replied to Rabbi Lefkowitz. Mr. Hodges advised that

the Association’s rules, specifically Title III Section 8-32, permitted temporary sukkahs of certain

dimensions and that there was a process that was required to be followed to obtain approval to

build the temporary sukkah.

       43.     Rabbi Lefkowitz had not been provided with a copy of Westlake’s rules and

regulations at the time he purchased the house in June 2016.

       44.     Among numerous other criteria, the rules restricted the size of any sukkah to no

bigger than 8 feet wide, 10 feet long, and 8 feet high.

       45.     The rules also require the homeowner seeking to construct a sukkah to submit an

application and plans for the sukkah and provide a bond.

       46.     Rabbi Lefkowitz immediately submitted a hand-drawn plan of a proposed sukkah.

       47.     The requested sukkah was larger than the permitted temporary structure because

the Lefkowitzes all use wheelchairs and the 8 foot by 10 foot permitted sukkah is too small to

accommodate three wheelchairs and a table, not to mention other family members.

       48.     At the time that Rabbi Lefkowitz purchased his home in Westlake, Defendants

knew that he and his son Moshe were amputees. Levi lost his leg later.

       49.     Mr. Hodges rejected the plan because the sukkah was larger than that permitted by

Westlake’s rules.

       50.     Rabbi Leftkowitz was thus unable to fulfill his religious obligation in 2016.




                                                 8
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 9 of 27 PageID: 448



       51.     During the following year, Rabbi Lefkowitz attempted to work with Defendants to

obtain an accommodation concerning a sukkah.

       52.     In the spring of 2017, the Association was conducting a review of its rules and

regulations. Taking that opportunity, Rabbi Lefkowitz wrote to the Board and requested that they

reconsider their rules concerning sukkahs, which prevent Rabbi Lefkowitz from satisfying his

religious obligations. Rabbi Lefkowitz stated that, given his and his sons’ handicaps, they should

be permitted to construct a screened porch on his existing patio that would also serve as a

permanent sukkah. The structure would blend perfectly with the house and would not be visible

to anyone except perhaps one neighbor, but only if they peered over their six-foot hedges. In the

words of Rabbi Lefkowitz, it would be an “unobtrusive structure.”

       53.     Rabbi Lefkowitz also noted that the Association’s rules permit Christmas and

Hanukkah decorations to be placed on the front exterior of their homes. Unlike Rabbi Lefkowitz’s

proposed sukkah, the Christmas and Hanukkah decorations are visible to all passersby and need

not blend in with the color or nature of the façade.

       54.     Displaying Christmas and Hanukkah lights is not a religious obligation, unlike the

construction of a sukkah.

       55.     In an April 17, 2017 letter, defendant Bobbie Rivere, the Board’s President,

responded. She stated that “[b]ecause the community consists of small individual lots containing

homes in close proximity to one another, there are limitations on size, and permanent structures

are not permitted.” She also stated that “community association living” involves a “balancing of

interests and compromises are required for the greater good.” Responding to Rabbi Lefkowitz’s

use of the word “unobtrusive,” Ms. Rivere further wrote:

               One resident’s view of “obtrusive” may not comport with that of
               another resident. Some individuals may object to the presence of



                                                 9
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 10 of 27 PageID: 449



                Sukkahs and others may be unhappy with Christmas decorations. In
                common interest communities, those interests need to be reconciled
                to the extent possible.

        56.     Ms. Rivere’s statement that “permanent structures are not permitted” is false.

        57.     Screened porches are expressly permitted by the Association’s Rules.

        58.     Moreover, Rabbi Lefkowitz was not objecting to the visible presence of Christmas

 and Hanukkah lights in the community. He was objecting to Defendants’ refusal to permit him to

 construct a screened porch / sukkah of a size that he and his wheelchair bound sons could actually

 use and that would be entirely invisible to all other members of the Westlake community.

        59.     Defendants refused to address any of the specific issues raised by Rabbi Lefkowitz

 and did not engage in a good faith dialogue concerning Rabbi Lefkowitz’s request for an

 accommodation.

        60.     On May 2, 2017, Rabbi Lefkowitz responded to Ms. Rivere and noted that she

 failed to address his request to build a screened porch that could also be used as sukkah, thereby

 resolving the sukkah-accommodation issue.

        61.     Rabbi Lefkowitz also stated that Ms. Rivere’s apparent belief that some resident’s

 objections to the mere presence of a sukkah must be taken into consideration when formulating

 the Association’s rules is nothing more than religious bigotry.

        62.     Ms. Rivere did not respond to Rabbi Lefkowitz’s May 2, 2017 letter until

 September 19, 2017.

        63.     In her September 19, 2017 letter, Ms. Rivere stated:

                In response to your last communication, you raised the suggestion
                of building a screened porch. The Board has reviewed your request.
                While there are screened porches in the community, according to
                Title III of the Rules & Regulations (See attached), the model of
                your home does not qualify. In order to qualify, and to add a
                screened porch after the fact, it must be the appropriate model of



                                                 10
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 11 of 27 PageID: 450



                home and be an option originally offered by the developer. Based
                on the information above and in my previous letter, the Board’s
                position remains unchanged.

        64.     Continuing Defendants’ refusal to address Rabbi Lefkowitz’s request for an

 accommodation, Ms. Rivere attached to her letter a copy of the Association’s rule regarding

 temporary sukkahs and the application to erect a sukkah in accordance therewith, notwithstanding

 that Rabbi Lefkowitz had already informed the Ms. Rivere and the Board that the size sukkah

 permitted by the Association’s rules was not large enough to accommodate the Lefkowitzes.

        65.     Contrary to the statement in Ms. Rivere’s September 19, 2017 letter, the rule she

 cited does allow Rabbi Lefkowitz to build a screened porch.

        66.     The rule referred to by Ms. Rivere is Title III, Rule 2-2.10, which states that

 “[s]creened porches … can be added only to home models in which a patio was originally offered

 by the developers” (emphasis added).

        67.     Rabbi Lefkowitz’s house has a patio, which obviously was originally offered by

 the developers because it exists. See Title III, Rule 2-2.11 (“Patios … of the types offered by the

 developers are the only types permitted”) (emphasis added).

        68.     Ms. Rivere’s assertion that Rabbi Lefkowitz’s model house does not qualify for a

 screened porch is false.

        69.     On September 27, 2017, Rabbi Lefkowitz responded to the Board by email c/o Mr.

 Hodges. Rabbi Lefkowitz wrote in part:

                I am attempting to be a good neighbor and work with everyone….
                Bottom line, my sons and I are all physically challenged and use
                wheelchairs and walkers. The limited size etc. allowed for a Sukkah
                in the by-laws precludes our ability to utilize it.

                When I met with members of the Architecture Committee to explore
                my volunteering to serve, I was told they make every effort to




                                                 11
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 12 of 27 PageID: 451



                cooperate with the homeowner. That is all I am asking of the
                Trustees.

                I expect the common decency of allowing me to practice my religion
                recognizing that we are a physically challenged family. I don’t
                believe this is too much to ask from my neighbors especially so as I
                am observing my faith in a modest manner on my own property.

                I don’t wish to see this situation go beyond neighbors. All I’m
                asking is a little understanding and neighborly cooperation.

        70.     Defendants did not respond to Rabbi Lefkowitz’s email.

        71.     Thereafter, Rabbis serving Reform, Conservative and Traditional congregations

 sent a joint letter to the Board in support of Rabbi Lefkowitz’s request to construct a sukkah (the

 “Rabbi’s Joint Letter”). The Rabbis wrote, in part:

                We understand that, as a result of the rabbi’s and his sons’ physical
                challenges, they cannot build a sukkah on their rear patio in accord
                with the exact rules spelled out in your by-laws. They require the
                sukkah to be larger with more illumination than permitted in your
                by-laws to allow them, given their respective poor eye sight and use
                of wheelchairs, to fulfill the Biblical requirement of Judaism
                described in Leviticus….

                In spite of repeated requests and suggestions made by Rabbi
                Lefkowitz, you have responded with the “letter of the law” and
                nothing more…..

                We fail to understand why a 55+ community cannot demonstrate the
                compassion and understanding necessary to accommodate the needs
                of the disabled. A community comprised of seniors and various
                racial, ethnic and religious backgrounds, which were and in certain
                circumstances still are the recipients of discrimination, should
                display a demonstrative sensitivity to the America of today. No
                longer a “melting pot” in which our differences are cooked away
                resulting in the “idealized American,” but rather a “tossed salad” in
                which the various hues, textures, aromas and tastes of our varied
                backgrounds are treasured, contributing toward the strength and
                versatility of our society, Westlake should join the chorus of those
                who cheer – vive la difference!

                We, as well, wish comment upon your recent change of your by-
                laws which appears to limit the right of public assembly in one’s



                                                 12
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 13 of 27 PageID: 452



                home. We would strongly urge you to reconsider this inappropriate
                decision by your HOA.

                We believe your community of Westlake can, as a 55+ community,
                be the leader in bringing a reinvigorated sense of tolerance and
                respect to Jackson Township. We urge you to reconsider your
                decisions and work with Rabbi Lefkowitz, a man known for his
                understanding and desire to respect all citizens of our great nation,
                to build a more embracing and harmonious Jackson.

        72.     Defendants did not respond to the Rabbis’ Joint Letter.

        73.     Not having heard anything from Defendants, on March 15, 2018, Rabbi Lefkowitz

 again wrote to the Board.

        74.     In his March 15, 2018 letter, Rabbi Lefkowitz began by expressing his “sense of

 deep despair” that he had just discovered that Westlake had a “Disability Committee” and he and

 his sons – who Defendants know are disabled – had never been so informed.

        75.     In his March 15, 2018 letter, Rabbi Lefkowitz again requested an accommodation

 to allow him to build a permanent screened porch / sukkah.

        76.     Ms. Rivere responded by letter dated March 28, 2018. Notwithstanding that Rabbi

 Lefkowitz had been asking for an accommodation for more than a year, Ms. Rivere for the first

 time expressly acknowledged Rabbi Lefkowitz’s request for a handicap accommodation.

 However, rather than granting the accommodation, she requested that Rabbi Lefkowitz apply for

 one and provided him with a form entitled “Request for Reasonable Accommodation.”

        77.     After being at times ignored and at other times summarily dismissed, Rabbi

 Lefkowitz was forced to retain counsel to vindicate his rights.

        78.     During the months of June, July and August 2018, counsel for Rabbi Lefkowitz and

 counsel for Defendants exchanged various correspondence. In that correspondence, Defendants




                                                 13
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 14 of 27 PageID: 453



 did not cite any authority for the proposition that the Association’s rules and regulations prohibit

 Rabbi Lefkowitz from constructing a screened porch that could be used as a permanent sukkah.

        79.     On September 17, 2018, Rabbi Lefkowitz submitted an application for a screened

 porch that could also be used as a permanent sukkah.

        80.     The screened porch / sukkah requested by Rabbi Lefkowitz is permitted by the

 Association’s rules and regulations.

        81.     Assuming arguendo that the screened porch / sukkah were not permitted by the

 Association’s rules and regulations, Rabbi Lefkowitz would be entitled to construct the screened

 porch / sukkah because it is necessary to afford the Lefkowitzes full enjoyment of the premises

 and equal opportunity to use and enjoy their house.

 The Gate Opening on to Gale Chambers Road

        82.     In his March 15, 2018 letter to the Board, Rabbi Lefkowitz also requested that the

 gate in the fence that separates Westlake’s property from Gale Chambers Road be unlocked and

 that a path be installed so that Rabbi Lefkowitz and his family could use the gate.

        83.     Rabbi Lefkowitz explained that his Jewish faith does not permit him or his children

 to use automobiles on the Sabbath or on Holy Days. His daughter lives just on the other side of

 the gate on Gale Chambers Road, and a weekly prayer meeting is held every Sabbath in a home

 also located just on the other side of the gate.

        84.     Since the gate is locked, he and his sons are forced to travel in their wheelchairs

 approximately 1.1 miles to his daughter’s house and approximately 1.4 miles to the house where

 the prayer meeting is held. Moreover, they must do so over dangerous and difficult roads that

 contain heavy, fast moving traffic and without sidewalks for long stretches.




                                                    14
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 15 of 27 PageID: 454



        85.     The route they are forced to traverse is from Crooked Stick Road to Bay Hill Road,

 then out of Westlake and onto South Crook Bridge Road and then right on Gale Chambers Road.

        86.     South Crook Bridge Road contains heavy traffic, including large commercial

 vehicles, travelling at high rates of speed, with poor visibility and large of parts of which do not

 have a sidewalk, forcing Rabbi Lefkowitz and his sons to operate their wheelchairs in the shoulder

 of the road often at night.

        87.     Because of the danger, Rabbi Lefkowitz has ceased attending the prayer service.

 In his letter to the Board, Rabbi Lefkowitz stated that unlocking the gate and installing a concrete

 path

                would allow us easy access to a weekly prayer meeting held on the
                Holy Sabbath in a home just outside this gate. As our Faith does not
                permit the use of automobiles on the Sabbath or Holy Days we must
                wheel ourselves to these prayer services.

                Without access to the gate we are forced to take the long way ‘round,
                exiting Westlake at Bay Hill Road. This necessitates our going
                alongside a stretch of busy South Cook Bridge Road, with its
                inadequate street lighting, little sidewalk, and, at one point our even
                being forced to enter the flow of traffic. A distance we could travel
                in safety in about 5 minutes, takes 20 or more minutes depending
                upon traffic flow, which speeds by at about 45 to 50 miles per hour.
                That traffic includes many large commercial vehicles. Poor
                visibility makes it almost impossible for a driver to see us until he is
                literally upon us creating a life endangering situation. I therefore do
                not go to the prayer service.

                My daughter, son-in-law and six [now seven] grandsons live just
                outside the gate on Gale Chambers Road. I am retired. Faith and
                family are key to a senior’s wellbeing and happiness. I am deprived
                of both in large measure because I cannot access this gate.

                It is important to note that with the growing Observant Jewish
                community just outside this gate, the current several prayer groups
                held in various homes are filled to the rafters. Preliminary
                discussions are already underway to build a formal Synagogue
                structure in that general area. This will necessarily mean that other
                residents of Westlake will want to utilize this path and gate to attend



                                                  15
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 16 of 27 PageID: 455



                Sabbath and Holy Day services and other events at this future
                facility.

        88.     Rabbi Lefkowitz thus asked for the accommodation from the Board to open the

 already existing gate and to install a path suitable for wheelchairs.

        89.     With use of the gate, Rabbi Lefkowitz would be only approximately .3 miles from

 his daughter’s house and the prayer service, which would take less than 10 minutes to travel. Rabbi

 Lefkowitz also would be able to avoid the dangerous traffic on South Crook Bridge Road and

 would be able to enjoy his family and practice his faith.

        90.     In the May 8, 2018 letter from Ms. Rivere, the Board flatly rejected Rabbi

 Lefkowitz’s request for this accommodation. The Board did not acknowledge its obligations under

 the FHA or the NJLAD to provide an accommodation based on disability or religion and simply

 claimed that the “gate in question was never intended to be a regular access point in this gated

 community” and that in “the Board’s opinion it [is] not in the best interests of the community as a

 whole, and the residents whose homes are adjacent to this access gate, to create a public pedestrian

 entrance to the community behind that area.”

        91.     Rabbi Lefkowitz, through a June 25, 2018 letter from his counsel, again requested

 Defendants to accommodate him by installing a path and giving him a lock to the gate. Rabbi

 Lefkowitz also informed Defendants of their obligation to do so under the FHA, among other laws.

        92.     Defendants, through counsel, responded by letter dated July 26, 2018, in which they

 changed their purported justification for denying the Lefkowitzes’ request. Defendants stated that

 the site plan for the community indicates that (a) the gate is an access point for construction and

 other emergency vehicles, (b) that the area between the gate and Crooked Stick Road contains an

 easement for emergency vehicles, (c) that the location was not “intended” for “regular vehicular




                                                  16
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 17 of 27 PageID: 456



 traffic or pedestrian traffic,” and (d) that the Association “does not intend” to open the emergency

 access to general access for the community.

        93.     Rabbi Lefkowitz responded by stating that none of these assertions provide a

 legitimate basis for denying his request that he and his two sons be permitted to use the gate to exit

 the community to see his daughter and her family and attend a prayer meeting.

        94.     The gate need not be opened to the public or to members of the Association

 generally.

        95.     Allowing Rabbi Lefkowitz and his sons, all of whom are amputees, to use it will

 suffice to accommodate the Lefkowitzes’ handicaps.

        96.     The Association simply needs to provide Rabbi Lefkowitz, and only Rabbi

 Lefkowitz, with a Sabbath-usable key or access and construct a suitable path for him and his sons

 to traverse in their wheelchairs. This will prevent the gate from being a general access point.

        97.     The assertion that the gate is intended only for use as an access point for emergency

 and construction vehicles, and the implication that Rabbi Lefkowitz’s use of the gate a few times

 a week will somehow interfere with that use, is belied by the actual nature of the gate. It is a very

 narrow gate that does not appear wide enough to accommodate emergency or construction

 vehicles.

        98.     There is no apparent reason why an emergency or construction vehicle would need

 to use this locked gate and travel over a grassy area rather than coming through the main gate or

 the nearby gate located at the intersection of Bay Hill Road and S. Crooks Bridge Road.

        99.     The use of the gate by Rabbi Lefkowitz and his sons would not interfere with the

 use of gate by emergency vehicles.




                                                  17
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 18 of 27 PageID: 457



        100.    In the letter, Rabbi Lefkowitz also noted that he and his sons need a suitable path

 for their wheelchairs from the sidewalk on Crooked Stick Road through the gate. That location

 currently is a grass covered lot. Rabbi Lefkowitz proposed that the path could be constructed using

 any of a variety of grass walkway systems that are available. With these systems, a path could be

 constructed that would support the wheelchairs while allowing grass to grow over the path so that

 the location would continue to look simply like a grass covered lot.

        101.    Subsequently, Rabbi Lefkowitz provided Defendants with information indicating

 that the approximate total cost the installation of the path would be between $3,675.00 and

 $5,145.00, plus the cost of installing a Sabbath-accessible gate that Rabbi Lefkowitz could operate.

        102.    On August 30, 2018, Defendants’ counsel responded by saying that the

 “Association is thus far not persuaded that this particular form of accommodation is required by

 the federal Fair Housing Act.”

        103.    On September 20, 2018, Rabbi Lefkowitz and his son Levi met with members of

 the Board. Counsel for both parties were also present.

        104.    At that meeting, Defendants again rejected the Lefkowitzes’ request that they be

 permitted to use the gate to Gale Chambers Road.

        105.    Defendants proffered their third different purported justification for denying the

 Lefkowitzes’ request. Now they claimed that the use of the gate by the Lefkowitzes would “change

 the character of the community.”

 Plaintiffs’ Second Request Relating to the Gate on to Gale Chambers Road

        106.    On May 2, 2019, Rabbi Lefkowitz made a second request to Defendants for an

 accommodation and modification relating to the gate and path from Crooked Stick Road to Gale

 Chambers Road. The difference between this request (the “5/2/19 Gate Request”) and Rabbi




                                                 18
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 19 of 27 PageID: 458



 Lefkowitz’s prior request is that in the 5/2/19 Gate Request Rabbi Lefkowitz offered to pay for

 and install a concrete path and to pay for any modification necessary to the gate and/or lock on the

 gate.

         107.   Rabbi Lefkowitz also requested that he and his sons be permitted to the use the path

 and gate at any time they choose to accommodate their handicaps and religion, and that all persons

 of the Jewish faith, including without limitation the Lefkowitzes, who need to use the gate as a

 religious accommodation be permitted to use it on Jewish Holy Days and the Sabbath.

         108.   To the extent that the Association required the gate to have a lock, Rabbi Lefkowitz

 requests that the Association allow the gate to remain unlocked at appropriate times around the

 Sabbath and Jewish Holy Days or to provide some other Sabbath compliant means to use the gate

 on the Sabbath and Holy Days.

         109.   On May 23, 2019, Plaintiffs and their counsel met in person with certain of the

 Defendants and their counsel to discuss this request by Rabbi Lefkowitz. Defendants, however,

 did not and, to date, have not granted Plaintiffs’ request for this accommodation or modification.

         110.   To date, Defendants have refused to comply with their obligations under the FHA,

 NJLAD and the Association’s governing documents and have not accommodated the Lefkowitzes

 with respect to either the screened porch / sukkah or the gate to Gale Chambers Road.




                                                 19
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 20 of 27 PageID: 459



                                        COUNT I
                            (FAIR HOUSING ACT – 42 U.S.C. § 3604)

          111.   Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

          112.   Section 3604(f) of the FHA makes is unlawful to discriminate in the sale or rental

 or to otherwise make unavailable or deny or to discriminate against any person in the terms,

 conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities

 in connection with such dwelling because of the handicap of that person, any residing in or

 intending to reside in a dwelling, or any person associated with that person. 42 U.S.C. § 3604(f)(1)

 & (2).

          113.   The FHA defines discrimination to include (a) a refusal to permit reasonable

 modifications of existing premises occupied by such persons if such modifications may be

 necessary to afford such person full enjoyment of the premises; and (b) a refusal to make

 reasonable accommodations in rules, policies, practices, or services, when such accommodations

 may be necessary to afford such persons equal opportunity to use and enjoy a dwelling. 42 U.S.C.

 § 3604 (f)(3)(A) & (B).

          114.   The Lefkowitzes are all handicapped within the meaning the FHA.

          115.   Defendants have violated the FHA by refusing and continuing to refuse to

 reasonably accommodate the Lefkowitzes’ handicaps by refusing to permit the Lefkowitzes to

 construct the screened porch / sukkah they requested and refusing to allow the Lefkowitzes to use

 the gate on to Gale Chambers Road and to install a path to the gate.

          116.   The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 refusal to reasonably accommodate their handicaps.




                                                   20
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 21 of 27 PageID: 460



                                       COUNT II
                           (FAIR HOUSING ACT – 42 U.S.C. § 3617)

        117.    Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

        118.    Section 3617 of the FHA provides that “[i]t shall be unlawful to coerce, intimidate,

 threaten or interfere with any person in the exercise or enjoyment of, or on account of his having

 aided or encouraged any other person in the exercise or enjoyment of, any right granted or

 protected by section 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617.

        119.    The Lefkowitzes have exercised their right to seek accommodations for their

 handicaps so that they can fully and freely exercise their religion.

        120.    By, among other things, delaying for many months to respond to the Lefkowitzes’

 request regarding a screened porch / sukkah, providing false bases for denying those requests,

 refusing to grant the Lefkowitzes the accommodations they requested regarding to a screened

 porch / sukkah and the gate to Gale Chambers Road, and by doing all of the foregoing because of

 the Lefkowitzes’ religion, Defendants interfered with the Lefkowitzes’ rights under the FHA.

        121.    The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 unlawful interference.

                                      COUNT III
                           (NJ LAW AGAINST DISCRIMINATION)

        122.    Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

        123.    The NJLAD prohibits unlawful discrimination based on disability or creed.

        124.    Unlawful discrimination under the NJLAD also includes refusing to make

 reasonable accommodations because of disability or creed.




                                                  21
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 22 of 27 PageID: 461



         125.   The Lefkowitzes are disabled within the meaning of the NJLAD and are Orthodox

 Jews.

         126.   By refusing and continuing to refuse to reasonably accommodate the Lefkowitzes’

 disabilities and creed by refusing to permit the Lefkowitzes to construct the screened porch /

 sukkah they requested and refusing to allow the Lefkowitzes to use the gate on to Gale Chambers

 Road and to install a path to the gate, Defendants have violated the NJLAD, including without

 limitation N.J.S.A. 10:5-4, N.J.S.A. 10:5-4.1, N.J.S.A. 10:5-12, and N.J.A.C. 13:13-3.4.

         127.   By refusing to grant these accommodations based on the Lefkowitzes’ disabilities

 and creed, Defendants have violated the NJLAD, including without limitation N.J.S.A. 10:5-4,

 N.J.S.A. 10:5-4.1, N.J.S.A. 10:5-12, and N.J.A.C. 13:13-3.4.

         128.   The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 violations of the NJLAD.

                                 COUNT IV
            (BREACH OF THE ASSOCIATION’S GOVERNING DOCUMENTS)

         129.   Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

         130.   The Association’s governing documents, including without limitation the Amended

 and Restated Declaration of Covenants, Easements and Restrictions for Westlake Master

 Association, Inc., By-Laws and Rules and Regulations, permit the Lefkowitzes to construct the

 screened porch / permanent sukkah they have requested.

         131.   Defendants have breached the governing documents by refusing to grant approval

 for the Lefkowitzes’ screened porch / sukkah.

         132.   The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 breach of the Association’s governing documents.



                                                  22
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 23 of 27 PageID: 462



                                        COUNT V
                                 (BREACH OF THE PREDFDA)

        133.    Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

        134.    The PREDFDA provides that “the association shall exercise its powers and

 discharge its functions in a manner that protects and furthers the health, safety and general welfare

 of the residents of the community.” N.J.S.A. 45:22A-44(b).

        135.    Defendants violated this section by not granting the Lefkowitzes’ requests

 regarding the screened porch / sukkah and gate onto Gale Chambers Road.

        136.    Interfering with the Lefkowitzes’ ability to practice their religion by not permitting

 the requested screened porch / sukkah does not protect the health, safety and general welfare of

 the residents of Westlake.

        137.    Refusing to allow the Lefkowitzes to use the existing gate onto Gale Chambers

 Road, thereby forcing them to travel in their wheelchairs on a busy road that does not have

 sidewalks or even a shoulder for large stretches does not protect the health, safety and general

 welfare of the residents of Westlake.

        138.    The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 violation of the PREDFDA.

                                 COUNT VI
          (AIDING AND ABETTING VIOLATIONS OF THE FHA AND NJLAD)

        139.    Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

        140.    The defendant Board Members aided the Association’s violations of the FHA and

 NJLAD and that are set forth in the foregoing and subsequent paragraphs of the Complaint.




                                                  23
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 24 of 27 PageID: 463



          141.   The defendant Board Members knowingly and substantially assisted the

 Association in its violations of the FHA and NJLAD with the awareness that Defendants were

 violating the FHA and NJLAD.

          142.   The Lefkowitzes have been damaged and continue to be damaged by the Board

 Members’ aiding and abetting the Association in its violations of the FHA and NJLAD.

                                       COUNT VII
                            (FAIR HOUSING ACT – 42 U.S.C. § 3604)

          143.   Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

          144.   Section 3604(f) of the FHA makes is unlawful to discriminate in the sale or rental

 or to otherwise make unavailable or deny or to discriminate against any person in the terms,

 conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities

 in connection with such dwelling because of the handicap of that person, any residing in or

 intending to reside in a dwelling, or any person associated with that person. 42 U.S.C. § 3604(f)(1)

 & (2).

          145.   The FHA defines discrimination to include (a) a refusal to permit reasonable

 modifications of existing premises occupied by such persons if such modifications may be

 necessary to afford such person full enjoyment of the premises; and (b) a refusal to make

 reasonable accommodations in rules, policies, practices, or services, when such accommodations

 may be necessary to afford such persons equal opportunity to use and enjoy a dwelling. 42 U.S.C.

 § 3604 (f)(3)(A) & (B).

          146.   The Lefkowitzes are all handicapped within the meaning the FHA.

          147.   Defendants have violated the FHA by denying the 5/2/19 Gate Request.

          148.   The Lefkowitzes have been damaged and continue to be damaged by Defendants’



                                                   24
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 25 of 27 PageID: 464



 refusal to reasonably accommodate their handicaps.

                                      COUNT VIII
                           (FAIR HOUSING ACT – 42 U.S.C. § 3617)

         149.   Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

         150.   Section 3617 of the FHA provides that “[i]t shall be unlawful to coerce, intimidate,

 threaten or interfere with any person in the exercise or enjoyment of, or on account of his having

 aided or encouraged any other person in the exercise or enjoyment of, any right granted or

 protected by section 3603, 3604, 3605, or 3606 of this title.” 42 U.S.C. § 3617.

         151.   The Lefkowitzes have exercised their right to seek accommodations for their

 handicaps so that they can fully and freely exercise their religion.

         152.   By denying the 5/2/19 Gate Request, and by doing so because the Plaintffs’ religion

 and handicaps, Defendants interfered with the Lefkowitzes’ rights under the FHA.

         153.   The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 unlawful interference.

                                      COUNT IX
                           (NJ LAW AGAINST DISCRIMINATION)

         154.   Plaintiffs repeat the allegations contained in the foregoing paragraphs as if fully set

 forth in this Count of the Complaint.

         155.   The NJLAD prohibits unlawful discrimination based on disability or creed.

         156.   Unlawful discrimination under the NJLAD also includes refusing to make

 reasonable accommodations because of disability or creed.

         157.   The Lefkowitzes are disabled within the meaning of the NJLAD and are Orthodox

 Jews.




                                                  25
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 26 of 27 PageID: 465



        158.    By refusing to reasonably accommodate the Lefkowitzes’ disabilities and creed by

 denying the 5/2/19 Gate Request, Defendants have violated the NJLAD, including without

 limitation N.J.S.A. 10:5-4, N.J.S.A. 10:5-4.1, N.J.S.A. 10:5-12, and N.J.A.C. 13:13-3.4.

        159.    By refusing to grant these accommodations based on the Lefkowitzes’ disabilities

 and creed, Defendants have violated the NJLAD, including without limitation N.J.S.A. 10:5-4,

 N.J.S.A. 10:5-4.1, N.J.S.A. 10:5-12, and N.J.A.C. 13:13-3.4.

        160.    The Lefkowitzes have been damaged and continue to be damaged by Defendants’

 violations of the NJLAD.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

        a.      A Judgment that Defendants have violated the FHA and the NJLAD, and/or that

                the Board Members have aided and abetted such violations, and that Defendants

               have breached the Association’s governing documents and the PREDFDA;

        b.     An Order directing Defendants to approve the Lefkowitzes’ screened porch /

               sukkah;

        c.     An Order directing Defendants: (1) to construct a concrete path between the

               sidewalk on Crooked Stick Road and the gate that opens onto Gale Chambers Road

               or in the alternative to permit Plaintiffs to construct the concrete path and make any

               necessary modifications to the gate; and (2) to allow Plaintiffs to use the path and

               gate at any time Plaintiffs choose; and (3) on Jewish Holy Days and the Sabbath,

               to leave the gate unlocked one hour before sunset until 12:00 a.m. midnight on

               Fridays, from 4:00 a.m. until two hours after sunset on Saturdays, and for similar

               times on Holy Days, or provide some other Sabbath compliant means to use the




                                                26
Case 3:18-cv-14862-AET-ZNQ Document 37 Filed 11/21/19 Page 27 of 27 PageID: 466



                 gate on the Sabbath and Holy Days;

         d.      An award of compensatory damages;

         e.      An award of punitive damages;

         f.      An award of attorneys’ fees and costs as permitted by law, including under the FHA

                 and NJLAD; and

         g.      such other and further relief as the Court deems necessary and just under the

                 circumstances.



                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiffs hereby demand a jury trial

 on all issues so triable.

 Dated: November 21, 2019                     BEVELOCK & FISHER LLC
                                              Attorneys for Plaintiffs

                                              By: s/ Gregory J. Bevelock
                                              Gregory J. Bevelock
                                              Charles M. Fisher
                                              BEVELOCK & FISHER LLC
                                              14 Main Street, Suite 200
                                              Madison, NJ 07940
                                              (973) 845-2999
                                              gbevelock@bevelocklaw.com
                                              cfisher@bevelocklaw.com




                                                 27
